Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Tieff  on 04/07/2021.
 
Claims were amended as following:
1. 	(Previously Presented) A system for authenticating calls and for preventing fraud comprising:
one or more processors;
	a memory communicably coupled to the one or more processors and storing:
an analysis module including instructions that when executed by the one or more processors cause the one or more processors to:
receive a call through a first channel, wherein the call is associated with a customer and a speaker; 
based on one or more characteristics of the received call, the customer, or the channel, assign a score to the call; 
determine if the score satisfies a threshold; and
if the score does not satisfy the threshold, flag the call as a fraudulent call; 

analyze voice data associated with the call to determine whether the speaker is a fraudulent speaker; and
if the speaker is a fraudulent speaker, flag the call as a fraudulent call; and
an authentication module including instructions that when executed by the one or more processors cause the one or more processors to:
	determine that no voiceprints are associated with the customer; and
	in response to the determination that no voiceprints are associated with the customer:
generate a first code;
retrieve a profile associated with the customer;
send the first code to the customer through a second channel indicated by the profile associated with the customer; 
receive a second code through the first channel;
determine if the first code matches the second code; and
if it is determined that the first code matches the second code, flag the call as an authenticated call.

2.	(Original) The system of claim 1, wherein the analysis module further includes instructions that when executed by the one or more processors cause the one or more processors to:
if the score satisfies the threshold, flag the call as an authenticated call.

3.	(Original) The system of claim 1, wherein the biometrics module further includes instructions that when executed by the one or more processors cause the one or more processors to:
if the speaker is not a fraudulent speaker, flag the call as an authenticated call.


if it is determined that the first code does not match the second code, flag the call as a fraudulent call.

5.	(Original) The system of claim 1, further comprising a fraud module including instructions that when executed by the one or more processors cause the one or more processors to:
		if the call is flagged as a fraudulent call;
		receive a recording of the call; 
	process the recording to generate one or more voiceprints for the speaker associated with the call; and
		store the generated voiceprints.

6.	(Original) The system of claim 1, wherein analyzing voice data associated with the call to determine whether the speaker is a fraudulent speaker comprises:
retrieving voiceprints associated with fraudulent activities; 
determining if the voice data matches any of the voiceprints associated with fraudulent activities; and
if the determined voice data matches any of the voiceprints associated with the fraudulent activities, flag the call as a fraudulent call.

7.	(Canceled) 

8.	(Previously Presented) A method for authenticating calls and for preventing fraud comprising:
	receiving a call through a first channel by a computing device, wherein the call is associated with a customer and a speaker;
	determine if there are one or more voiceprints associated with the customer by the computing device;

retrieving the one or more voiceprints associated with the customer by the computing device;
	determining if voice data associated with the call matches any of the one or more voiceprints associated with the customer by the computing device; and
if the voice data matches any of the one or more voiceprints associated with the customer, flagging the call as an authenticated call by the computing device; and
if it is determined that there are no voiceprints associated with the customer:
generating a first code;
retrieve a profile associated with the customer;
sending the first code to the customer through a second channel indicated by the profile associated with the customer; 
receiving a second code through the first channel;
determining if the first code matches the second code; and
if it is determined that the first code matches the second code, flagging the call as an authenticated call.

9.	(Original) The method of claim 8, further comprising:
	if the voice data does not match any of the one or more voiceprints associated with the customer, flagging the call as a fraudulent call.

10.	(Cancelled) 

11.	(Original) The method of claim 8, wherein the method is implemented in a call center. 

12.	(Currently Amended) A method for authenticating calls and for preventing fraud comprising:
	receiving a call through a first channel by a computing device, wherein the call is associated with a customer and a speaker;
based on characteristics of the received call, the customer, and the channel, assigning a score to the call by the computing device; 

if the score does not satisfy the threshold, flagging the call as a fraudulent call by the computing device;
determining that there are no voiceprints associated with the customer; and
in response to the determination:
generating a first code;
retrieving a profile associated with the customer;
sending the first code to the customer through a second channel indicated by the profile associated with the customer; 
receiving a second code through the first channel;
determining if the first code matches the second code; and
if it is determined that the first code matches the second code, flagging the call as an authenticated call.

13.	(Original) The method of claim 12, further comprising:
if the score satisfies the threshold, flagging the call as an authenticated call.

14.	(Original) The method of claim 12, further comprising:
analyzing voice data associated with the call to determine whether the speaker is a fraudulent speaker; 
if the speaker is a fraudulent speaker, flagging the call as a fraudulent call.

15.	(Original) The method of claim 12, wherein the method is implemented in a call center. 

16.	(Original) The method of claim 14, wherein analyzing voice data associated with the call to determine whether the speaker is a fraudulent speaker comprises:
retrieving voiceprints associated with fraudulent activities; 
determining if the voice data matches any of the voiceprints associated with fraudulent activities; and
if the determined voice data matches any of the voiceprints associated with the fraudulent activities, flagging the call as a fraudulent call.

17.	(Canceled) 

18.	 (Currently Amended) The method of claim 12[[7]], further comprising: 
if it is determined that the first code does not match the second code, flagging the call as a fraudulent call.

19.	(Original) The method of claim 12, further comprising:
		if the call is flagged as a fraudulent call:
			receiving a recording of the call; 
processing the recording to generate one or more voiceprints for the speaker associated with the call; and
			storing the generated one or more voiceprints.

20.	(Previously Presented) The method of claim 12, further comprising:
	retrieving one or more voiceprints associated with the customer;
	determining if the voice data matches any of the voiceprints associated with the customer; and
if the determined voice data matches any of the voiceprints associated with the customer, flagging the call as an authenticated call.

Allowable Subject Matter
Claims 1-6, 8, 9, 11-16 and 18-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 01/11/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S. ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Mon to Fri from 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD S ELAHEE/                                                                                                                                                                                                    MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
April 7, 2021